DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Claims 59-78 are pending in the application and have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Drexler (Reg. No. 47,535) on 2/11/2021.

The application has been amended as follows: 
Claim 59, line 6, the phrase, “the intake airflow/mixture,” has been replaced with “an intake/airflow mixture.”
Claim 74, lines 5-6,
Claim 76, lines 5-6, the phrase, “the intake airflow/mixture,” has been replaced with “an intake/airflow mixture.”
Claim 76, line 13, the phrase, “an intake airflow/mixture,” has been replaced with “the intake/airflow mixture.”
Claim 77, line 6, the phrase, “the intake airflow/mixture,” has been replaced with “an intake/airflow mixture.”

Allowable Subject Matter
Claims 59-78 are allowed.
The following is an examiner’s statement of reasons for allowance: Uchiyama (US 9,217,401 B2 aka IDS: EP2617982) hereinafter Uchiyama and Matsuda et al. (IDS: US 20110155086) hereinafter Matsuda are the closest prior art of record. Uchiyama discloses a fuel supply device for an internal combustion engine with trumpets similar to those described in the instant application, however they are overlapped with one another and not separated and further are all the same length. Matsuda discloses only one trumpet with two portions and therefore cannot anticipate or render obvious the relationship between two trumpets. Therefore, Uchiyama nor Matsuda anticipate or render obvious, “wherein said first front and rear intake pipes are fixed, wherein each first front and rear intake pipe is divided into two first trumpets fixed and completely separated and aligned with each other, comprising a first lower trumpet and a first upper trumpet, the first upper trumpet facing an upper injector device, the first lower trumpet facing the corresponding cylinder, said first upper and lower trumpets identifying a gap between a lower input edge of the first lower trumpet and an upper output edge of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Miki et al. (US 10,774,797 B2) and Shibata et al. (US 2014/0123919 A1) each disclose intake systems for saddle ridden vehicles. Tassinari et al. (US 2010/0147244 A1), Friedl (US 2009/0084336 A1), Jones (US 2,983,592 A), Panciroli et al. (US 2009/0018783 A1) and Ito et al. (US 6,202,626 B1) each disclose intake systems for engines including a trumpet shape. Suzuki et al. (US 5,005,533) discloses a two cycle engine with a trumpet shaped intake system near a fuel injector. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747